Title: From George Washington to William Malcom, 12 November 1780
From: Washington, George
To: Malcom, William


                        
                            Sir
                            Head Quarters Passaic Falls 12th Novemr 1780
                        
                        Your favor of the 12th 14th and 29th ulto all came to hand by yesterdays post. How the two first were so long
                            on the way I cannot tell. The disagreeable intelligence contained in them had reached me from other quarters. The blow
                            upon the Western Frontier will be severely felt by us in the course of the Winter. Indeed I know not how we are to make up
                            the disappointment in the Bread of that Country.
                        I am convinced of your exertions in forwarding supplies to Fort Schuyler, and you have my thanks for your
                            activity upon that occasion. I am sir Your most obt Servt
                        
                            Go: Washington
                        
                    